*197
ORDER

PER CURIAM.
Kevin Franklin (“Movant”) appeals from the judgment of the motion court denying his amended motion for post-conviction relief pursuant to Rule 24.035 without an evidentiary hearing.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).